Order filed March 8, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00834-CR
                                     ____________

                    AMANDA NICOLE MALDONADO, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee.


                         On Appeal from the 174th District Court
                                     Harris County
                             Trial Court Cause No. 1298005


                                        ORDER

       Appellant is represented by appointed counsel, Patti Sedita. Appellant's brief was
originally due December 2, 2011. We granted a sixty-day extension of time to file
appellant's brief until February 2, 2012. No brief was filed. On February 14, 2012,
notice was sent that the brief was late. On March 1, 2012, appellant filed a motion
requesting another sixty-day extension of time to file appellant's brief .
       The request is granted in part and denied in part. Accordingly, we order Patti
Sedita to file a brief with the clerk of this Court on or before March 30, 2012. No
further extensions will be granted.
      If Patti Sedita does not timely file the brief as ordered, the Court will abate the
appeal to the trial court to take such measures as may be necessary to assure effective
representation of counsel, which may include the appointment of new counsel.


                                         PER CURIAM

Panel consists of Justices Frost, Brown, and Christopher.




                                            2